DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 1-17 and 28-29 in the reply filed on 07/02/2021 is acknowledged.  The traversal is on the ground(s) that there is no reasonable basis upon which the Examiner can claim an undue burden in examining both species of claims. This is not found persuasive because as set forth in the previous restriction requirement, the species are drawn to an electrical power generation system with different configurations, specifically, different configurations of the controller circuit, which would require employing different search strategies or search queries, searching different classifications, etc. Moreover, in consultation with a classification expert, newly added limitations are drawn to data processing which is a separate/different classification from that of the originally filed claims.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-27 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2021.

Status of Claims

Applicant filed a response on 04/19/2021, amended claims 1, 4, 7, 9, and 13-15, canceled claims 18-20, and added claims 21-30.
Claims 1-17 and 21-30 were subject to a restriction requirement mailed on 05/14/2021 in view of the response and amendments filed on 04/19/2021.
Claims 1-17 and 21-30 are currently pending in the application, of claims 21-27 and 30 are withdrawn from consideration.
The merits of claims 1-17 and 28-29 are addressed below. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
In claim 1, line 12, it is suggested to amend “local information” to - -a local information- -.  
In claim 1, line 16, it is suggested to amend “additional information” to - -an additional information- -.
In claim 14, line 3, it is suggested to amend “locale” to - -location- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the specifics of “transferring the local information from the local knowledge base across a network to a remote server which maintains a remote knowledge base of remote information associated with the electrical power generation system…”. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Regarding claim 13, the newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the specifics of “local knowledge base comprises at least one sensor output”. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Regarding claim 15, the newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the specifics of “the controller circuit is configured to operate in a first mode….and further configured to operate in a different, second mode…the controller circuit transitioning from the first operational profile to the second operational profile…”. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
	Regarding claim 29, the newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the specifics of “the hydrogen filling system comprises a compressor configured to increase the pressure of the hydrogen gas”. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Strizki (U.S. Patent Application Publication 2009/0189445) and further in view of Pearson et al. (U.S. Patent Application Publication 2004/0126641 – cited in IDS).
Regarding claim 1, Strizki teaches an electrical power generation system (100) (i.e., an integrated system of renewable energy management and storage) (paragraph [0024]) (see figure 1) comprising:
an electrolyzer (140) configured to generate a stream of hydrogen gas (i.e., gaseous hydrogen) (paragraph [0035]) from water supplied by a water source (i.e., the water purifier and storage reserve 150 provides water supply to the electrolyzer 140) (paragraph [0038]);
a hydrogen tank (170) configured to temporarily store the stream of hydrogen (paragraph [0035]);
a fuel cell (130) configured to convert the stream of hydrogen into output direct current (DC) power (i.e., hydrogen gas tank feeds a fuel cell. Energy produced by reconversion of hydrogen) (paragraphs [0036]-[0037]);
an inverter (110) (i.e., multifunctional power conditioner) configured to convert the output DC power to output alternate current (AC) power (i.e., a direct current to alternating 

    PNG
    media_image1.png
    768
    630
    media_image1.png
    Greyscale

a controller circuit (120) (i.e., smart controller) configured to adaptively change the rate at which the output AC power is output by the inverter responsive to at least one system parameter (i.e., based on the sensor outputs, the smart controller 120 would direct the 
As to the limitation “by accumulating, as a data structure in a local memory, a local knowledge base which lists local information associated with the operation of the electrical power generation system, by transferring the local information from the local knowledge base across a network to a remote server which maintains a remote knowledge base of remote information associated with the electrical power generation system, the remote information including the local information plus additional information from at least one independent source, and by receiving, from the 2remote server across the network, control inputs based on the remote information from the remote server.”, Strizki teach the smart controller (120) receives input and output from all components of the electrical power generation system to perform predetermined operations (paragraphs [0046]-[0047]) suggesting data is accumulated where information is transferred. However, such limitations are interpreted to be functionally defined limitation of the claimed controller (see MPEP 2114(I)). It is submitted that the electrical power generation system of Strizki possess the requisite claimed structure (i.e., an electrolyzer, a hydrogen tank, a fuel cell, an inverter, a controller), such that it would necessarily follow that the controller would be capable of performing the recited functionality. Nonetheless, additional guidance is provided below.
Pearson, also directed to an electrical power generation system (i.e., regenerative fuel cell electric power plant) (title, abstract), teaches the system having a controller circuit (i.e., control logic) (46) that receives input from components of the system (paragraphs [0040]-[0041]) and desired parameters can be set including configuration information, desired power 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller circuit of Strizki to have the configuration as claimed (i.e., controller circuit configured to adaptively change a rate at which the output AC power is output by the inverter responsive to at least one system parameter by accumulating, as a data structure in a local memory, a local knowledge base which lists local information associated with the operation of the electrical power generation system, by transferring the local information from the local knowledge base across a network to a remote server which maintains a remote knowledge base of remote information associated with the electrical power generation system, the remote information including the local information plus additional information from at least one independent source, and by receiving, from the 2remote server across the network, control inputs based on the remote information from the remote server) in order to set desired parameters for specific operating aspects such as power, voltage, current thresholds, configuration information, etc. (Pearson - paragraph [0040]-[0042]).   
Regarding claim 3, Strizki teaches a water filtration mechanism (150) (i.e., water purifier and storage reserve) to filter the water supplied by the water source (152) (i.e., water in) (paragraph [0038]) prior to use by the electrolyzer (paragraph [0038]).
Regarding claim 5, Strizki teaches the system as described above in claim 1. Strizki does not explicitly teach the particulars of the compressor. Nonetheless, Strizki teaches the 
	Regarding claim 6, Strizki teaches a pressure sensor (i.e., sensor) configured to provide, to the controller circuit (i.e., smart controller), an indication signal indicating a pressure of the stream of hydrogen gas (i.e., smart controller 120 receives sensors outputs from the hydrogen line pressure) (paragraph [0045]).
Regarding claim 7, Strizki teaches a first stream of hydrogen generated by the electrolyzer and stored in the hydrogen tank (paragraph [0035]) is subsequently released from the hydrogen tank as a second stream of hydrogen in the direction to the fuel cell which converts the second stream of hydrogen into the output DC power (paragraph [0036]-[0037]).
Regarding claim 8, Strizki teaches the system as described above in claim 1 and 7. Strizki does not teach the particulars of a control valve connected between the electrolyzer, the hydrogen tank and the fuel cell to respectively direct the first stream of hydrogen to the hydrogen tank and the second stream of hydrogen to the fuel cell. 
Nonetheless, Strizki teaches the controller circuit (120) (i.e., smart controller) receives sensor outputs to perform a series of predetermined operation such as flow rate control, 
	Regarding claim 9-10, Strizki teaches the inverter (i.e., multifunctional power conditioner) receives input AC power from at least a selected on of an external electrical grid from a power company source or a local renewable energy source such as solar panels, wind turbine, or an hydroelectric generation unit (see figure 1) (paragraph [0025], [0032]) and direct input AC power to electrolyzer (i.e., grid to electrolyzer AC to DC conversion) (paragraphs [0047]-[0048]).
	Regarding claim 11, Strizki teaches the system arranged in an off-grid configuration (paragraph [0033]) implying no electrical connection exists between the power generation system and an external electrical grid from a power company source when in the off-grid configuration. 
Regarding claim 12, Strizki teaches the system including a battery (160) and can connect to the rest of the system (paragraph [0018], [0031], [0034]) suggesting it can be configured to connect and supply DC power to the fuel cell.
Regarding claims 13-15, Strizki teaches the system as described above in claim 1 to include the controller circuit (120) (i.e., smart controller). Strizki does not explicitly teaches the particulars of the local knowledge base comprising at least one sensor output and the functions of the controller circuit as specifically recited in the instant claims however, Strizki teaches the circuit controller (i.e., smart controller) comprises a sensor input module (paragraphs [0015]), 
	Regarding claim 16, Strizki teaches an output system (i.e., hydrogen out port) that directs a portion of the stored hydrogen gas from the storage tank to an on-demand load (i.e., heating, cooking) (paragraph [0070]).
Regarding claim 17 and 29, Strizki teaches the system as described above in claim 1. Strizki teaches a portion of hydrogen gas stored by the hydrogen tank is dispensed to a hydrogen powered vehicle (i.e., vehicle fuel) (see figure 1) (paragraph [0070]). The particulars of the hydrogen filling system and receptacle are not explicitly articulated however, such are implicit or at the very least highly obvious. One of ordinary skill in the art would understand having a filling system such as a pump or compressor and a receptacle would be required in order to fuel or fill the tank of the vehicle. In addition, such components (i.e., compressor, pumps) are well known in the art for supply or dispensing purposes (see Pearson – paragraph [0048], [0063]) which a skilled artisan would can readily select for a given application. 
Regarding claim 28, Strizki teaches a sensor input module that receives input from components of the system (paragraph [0015]) to include pressure indication (paragraph [0045]). Strizki does not teach the particulars of a gas control valve where the second stream pressure is monitored. Nonetheless, Strizki teaches the controller circuit (120) (i.e., smart controller) receives sensor outputs to perform a series of predetermined operation such as flow rate control, hydrogen storage tank pressure etc. (paragraph [0045]-[0047]) suggesting a valve is used throughout the system for flow regulation and units (e.g., fuel cell, electrolyzer, hydrogen tank, inverter, etc.) operation. Valves are commonly used in the industry and well known to control and regulate fluid flow and pressure (see Pearson – paragraph [0064]). As such, a skilled artisan would appreciate including a pressure sensor to monitor pressure and regulate pressure differential utilizing a valve.      
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Strizki (U.S. Patent Application Publication 2009/0189445) and further in view of Pearson et al. (U.S. Patent Application Publication 2004/0126641 – cited in IDS) as applied to claim 1 above, and further in view of Clark (U.S. Patent 7,279,245).
Regarding claim 2, Strizki teaches the system as described above in claim 1 but does not describes the particulars of the conditioner that conditions the stream of hydrogen gas generated by the electrolyze by removing a water content therein prior to storage in the hydrogen tank. 
Clark, also directed to an electrical power generation system (i.e., electrical power plant) (abstract), teaches a system that include a fuel cell (102) to generate electricity (column 1, lines 30-35). Further, Clark teaches the system includes an electrolyzer (712, 714) to produce 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strizki to include a conditioner that conditions the stream of hydrogen gas generated by the electrolyzer as taught by Clark in order to remove water content for further storage and use. It is clear that recycling water within the system is cost effective as this reduce the utilization of water from an external source. 
 Regarding claim 4, Strizki teaches the system as described above in claim 1 but does not describes the particulars of the water separator couple to an output from the electrolyzer to a return stream of water back to the water source and to output a stream of oxygen (O2). 
Clark, also directed to an electrical power generation system (i.e., electrical power plant) (abstract), teaches a system that include a fuel cell (102) to generate electricity (column 1, lines 30-35). Further, Clark teaches the system includes an electrolyzer (712, 714) to produce hydrogen from oxygen and water (column 14, lines 60-95; column 15, lines 1-57). In addition, Clark teaches a water separator (716) that separate an output stream from the electrolyzer (i.e., oxygen produced by electrolyzer is directed to a water separator for separation of water and oxygen) to return stream of water back to the water source (i.e., deionizer 722) and to 
 As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strizki to include a separator that separates an output stream from the electrolyzer as taught by Clark in order to remove water content and oxygen for further storage and use. It is clear that recycling water and oxygen within the system would cost effective as this could reduce the utilization of water from an external source and the associated cost of energy. 

Response to Arguments
	Examiner appreciates the amendments to the claims therefore, the previous objection and rejection under 112(b) are withdrawn. However, the amendments appear to incorporate new matter therefore, a new rejection under 112(a) is presented in this Office action. 
Applicant’s argument filed on 04/19/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuo et al. (U.S. Patent Application Publication 2006/0068246).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723